Exhibit 10.1
 
 
 
July 30, 2010



Glenn S. Johnson
President
Horizon Air Industries, Inc.


Dear Glenn:


This letter will document the agreement between Horizon Air Industries, Inc, and
you regarding certain retirement benefits at the time of your election to the
position of President of Horizon Air Industries, Inc. (“Horizon”).


Alaska Airlines Salaried Retirement Plan Benefits
As you know, you cease to accrue additional benefits under the Alaska Airlines
Salaried Retirement Plan (“DB Plan”) due to your transfer to Horizon.  This is
because Horizon does not offer the DB Plan or any other similar plan. ERISA laws
preclude continued benefit accruals by a participant who transfers to a company
that does not offer the DB Plan to its employees.


Special Supplemental Retirement Benefit
In connection with your election to the position of President, Horizon agrees to
supplement the retirement benefits you will receive under the DB Plan with the
benefits described in this letter. The supplemental retirement benefit will
equal the difference between (a) the retirement benefits you actually receive
under the DB Plan, and (b) the retirement benefits you would have received under
the DB Plan if your compensation and service earned while you are the President
of Horizon were treated as compensation and service with Alaska Airlines.  This
supplemental benefit will be determined on your separation from service from
Alaska Air Group and all of its subsidiaries, as defined in the Alaska Air
Group, Inc. 1995 Elected Officers Supplementary Retirement Plan (“1995
OSRP”).  The supplemental benefit will be paid at the same time and in the same
payment form as the benefit paid under the 1995 OSRP.  In the event of your
death before payments under the 1995 OSRP begin, this supplemental benefit will
be paid to your beneficiary (as designated under the 1995 OSRP), at the same
time and in the same payment form as that beneficiary receives your 1995 OSRP
benefit. In the event you become disabled, as defined in the 1995 OSRP, the
supplemental benefit shall be 100% vested.


This letter agreement represents the entire agreement between you and Horizon as
to the matters described herein and supersedes any prior oral agreement.  The
sole method of changing this agreement is by written amendment signed by you and
Horizon.


Although the calculation of this benefit is based upon the DB Plan, the special
supplemental retirement benefit would not be paid out of the DB Plan.  Under
this agreement, your rights to these supplemental benefits are as a general,
unsecured creditor of Horizon.  The supplemental benefits will be paid only to
you, or to your beneficiary in the event of death, and the benefits cannot be
assigned or alienated.


The ERISA claims procedures in Section 8.8 of the Alaska Air Group, Inc. 1995
Elected Officers Supplementary Retirement Plan, as amended, are incorporated
into this letter by reference and apply to the supplemental retirement benefit
described in this agreement.


 
 

--------------------------------------------------------------------------------

 
Alaska Air Group, Inc. 1995 Elected Officers Supplementary Retirement Plan
You became a participant in the Alaska Air Group, Inc. 1995 Elected Officers
Supplementary Retirement Plan (“1995 OSRP”) on July 16, 2003.  Under the 1995
OSRP, you will earn retirement benefits based upon your years of service as the
President of Horizon and as an Elected Officer of Alaska Air Group, Inc. or
Alaska Airlines, Inc.  Under the 1995 OSRP as restated by the Board of Directors
on January 1, 2009, the OSRP benefit otherwise payable to plan participants is
reduced by any benefits under the DB Plan that are earned while serving as an
elected officer. Your 1995 OSRP benefit will be similarly reduced by the special
supplemental retirement benefits described in this agreement.  Also, because of
your participation in the 1995 OSRP, you will not be eligible to participate in
the Horizon Air Supplemental Savings Plan.


Horizon Savings Investment 401(k) Plan
As a Horizon employee, you are eligible to make contributions and receive
employer-matching contributions under the Horizon Air Industries, Inc. Savings
Investment Plan (“401(k) Plan”), per the 401(k) Plan terms.  As you know,
employees of Horizon are not eligible to make contributions to the Alaskasaver
401(k) Plan, thus, you will no longer be able to contribute to the Alaskasaver
401(k) Plan.


Retiree Medical Insurance Coverage
If upon your retirement from Horizon, Alaska Airlines is offering retiree
medical insurance to similarly situated employees, Horizon agrees to provide
medical insurance until the age at which a similarly situated Alaska Airlines
employee would have received retiree medical insurance.


Please sign this letter and the other two originals confirming your agreement
with the terms outlined above, retain one of the three originals for your files
and return the two other signed originals to Keith Loveless.






/S/ William S.
Ayer                                                                      
William S. Ayer
Chairman and Chief Executive Officer, Horizon Air Industries, Inc.
Chairman, President and Chief Executive Officer, Alaska Air Group, Inc.






I agree to the terms outlined above:






/S/  Glenn S. Johnson                                      Date:  /July 30,
2010/                                           
Glenn S. Johnson
President, Horizon Air Industries, Inc.

